Citation Nr: 0909066	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a partial left mastectomy and axillary dissection.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1981, 
and from July 1998 to July 2002.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

At the hearing, the Veteran indicated that she had an 
upcoming medical appointment with her VA physician.  The case 
was held open for an additional 30 days for the submission of 
evidence, but no further evidence was submitted.


FINDINGS OF FACT

1.  Service connection for residuals of a partial left 
mastectomy and axillary dissection was granted by rating 
decision in May 2004.  A subsequent rating decision in April 
2005 granted a 100 percent disability rating, effective July 
6, 2002.
 
2.  In May 2006, the RO notified the Veteran of a proposal to 
reduce the disability evaluation from 100 percent to 0 
percent based on the medical evidence of record.

3.  In an October 2006 rating decision, the RO reduced the 
rating to 0 percent, effective January 1, 2007.

4.  In an August 2007 decision, the RO increased the 
disability rating to 10 percent, effective January 1, 2007. 
 
5.  Throughout the period on appeal, the residuals of the 
Veteran's partial left mastectomy and axillary dissection 
have been manifested by two scars and a decrease in breast 
size.  Significant alteration in breast size and form and 
scarring greater than 12 square inches has not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a partial left mastectomy and axillary 
dissection have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.116, Diagnostic 
Codes (DCs) 7626, 7627, 7801 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

In this case, service connection for a partial left 
mastectomy and axillary dissection was granted in a May 2004 
rating decision.  However, in a subsequent decision in April 
2005, a 100 percent evaluation was assigned pursuant to 38 
C.F.R. § 4.116, DC 7627 effective July 6, 2002, the day after 
which the Veteran was released from active duty.    
 
In May 2006, the RO proposed to reduce the Veteran's 
disability based on May 2006 VA examination.  In October 
2006, the RO reduced the rating for her partial left 
mastectomy and axillary dissection from 100 percent to 0 
percent effective January 1, 2007.  After she submitted a 
Notice of Disagreement in March 2007, the RO issued a second 
rating decision in August 2007 increasing her disability 
rating to 10 percent.  She has appealed this rating and 
contends that she is entitled to a rating in excess of 10 
percent.

In this case, the Veteran testified before the Board in 
January 2009 that the removal of her lymph nodes had resulted 
arm pain that limited her ability to raise it above her 
shoulder or to lift any heavy objects.  Parenthetically, she 
is separately service-connected for lymphedema.  She 
explained that after the resection of her left breast, there 
was no reconstruction, leaving her with a smaller left breast 
by one cup size and what she characterized as a "dimple."  
She currently worked with computers at a courthouse, but was 
unable to fulfill her wish to attend the police academy, 
because she had insufficient strength in her left arm.  

Reduction of a 100 Percent Disability Rating

The Board first considers the rating reduction procedure.  
Under 38 C.F.R. § 4.116, DC 7627, a single disability rating 
of 100 percent is warranted for malignant neoplasms of the 
breast.  This 100 percent disability rating shall continue 
beyond the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (2008).  If there has been no local reoccurrence, 
the resulting disability rating shall be based on residuals. 
 
Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
Veteran that she has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. 38 C.F.R. 
§ 3.105(e) (2008). 
 
After completing the predetermination procedures, VA must 
send the Veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires. 38 C.F.R. § 3.105(i)(2) (2008). 
 
In the present case, the May 2006 notice letter contained a 
rating decision reflecting a proposed reduction of the 
schedular rating for her partial left mastectomy and axillary 
dissection from 100 to 0 percent.  The Veteran was notified 
of the proposed action, the reasons and bases therefore, and 
was given the required 60 days to present additional evidence 
and to request a hearing before the RO subsequently 
implemented the rating reduction in an October 2006 rating 
decision, effective January 1, 2007.  She was notified of the 
action taken and her appellate rights in a May 2006 letter.  
As such, VA met the due process requirements under 38 C.F.R. 
§ 3.105(e) and (i) (2008). 

The Board must now consider whether the procedural 
requirements of DC 7627, governing the evaluation of 
treatment for breast cancer, have been met.  The evidence 
contained in the record indicates that in August 2000, the 
Veteran underwent a partial mastectomy to the left breast 
with axillary node dissection.  
Although her radiation therapy was completed in November 
2000, she underwent a stereotactic mammotome biopsy in May 
2002, and an excisional breast biopsy in February 2004.  Her 
last follow-up oncology examination was in January 2005.  

According to a private physician statement in May 2004, the 
Veteran's surgeries have resulted in significant morbidity 
and had impacted her ability to function in her daily living 
and in her employment.  Additionally, at a February 2005 VA 
two post-incisional scars were noted, and the upper outer 
quarter of her left breast was tender to palpation.  
Moreover, she experienced painful intermittent lymphedema, 
originally diagnosed in 2001, on the left upper extremity.  
Based on this information, the RO granted a 100 percent 
disability rating in April 2005.

At the time of her VA examination in May 2006, the first 
since the April 2005 rating decision, she still experienced 
intermittent pain and tingling in her left arm as well as 
pain in her breasts and left flank.  A physical examination 
indicated that the incisional scars were unchanged and the 
upper outer quadrant of her left breast remained tender.  
Since had completed her five year course of tamoxifen 
medication since her last VA examination, the evidence did 
not show any further treatment for her breast cancer.

On the basis of this examination, the RO proposed decreasing 
her disability rating to 0 percent in May 2006, provided her 
a 60-day opportunity to submit additional evidence, and 
advised her of her right to a hearing on the proposed new 
disability rating.  In response to this notice, the Veteran 
submitted no conflicting evidence to counter the validity of 
the clinical findings noted in the VA examination.  
Parenthetically, at the time of the reduction to 0 percent, 
the RO separately granted special monthly compensation at the 
k-rate for the anatomical loss of one or both breasts.

Therefore, because the medical evidence indicated that there 
had been no local recurrence or metastasis of the cancer in 
the Veteran's left breast, and since her five year tamoxifen 
treatment had ended in approximately August 2005, the Board 
finds the reevaluation of the disability rating pursuant to 
DC 7627 and reduction by rating decision dated in October 
2006, made effective January 1, 2007, was procedurally 
proper.  

Entitlement to Increased Rating for Residuals of a Partial 
Left Mastectomy and Axillary Dissection

Following the reduction in October 2006, the Veteran was 
assigned a noncompensable rating effective January 1, 2007.  
After she submitted a Notice of Disagreement in March 2007, 
the RO increased her rating to 10 percent, effective June 1, 
2007, in an August 2007 rating decision.  She now argues on 
appeal that she is entitled to a rating greater than 10 
percent.

The provisions of DC 7627 allow that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the breast should be rated based on residuals.  
In this case, the Veteran is rated at 10 percent for 
residuals of a partial left mastectomy and axillary 
dissection.  In order to warrant a rating in excess of 10 
percent, the Veteran must show:

*	a simple mastectomy or wide local excision with 
significant alteration of size or form in one breast (30 
percent under DC 7626); 
*	scars other than to the head, face or neck, that are 
deep or that cause limited motion in an area or areas 
exceeding 12 square inches (20 percent under DC 7801). 

For VA purposes, a simple mastectomy is defined as removal of 
all of the breast tissue, nipple, and a small portion of the 
overlying skin, but lymph nodes and muscles are left intact.  
A wide local excision (which includes a partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, and quadrantectomy) 
means removal of a portion of the breast tissue.

In this case, the Board concludes that an increased rating is 
not warranted.  First, the clinical evidence indicates that 
the Veteran underwent a wide local excision rather than a 
simple mastectomy.  Both the original post-surgical report in 
August 2000 and the VA examination in February 2005 referred 
to the procedure as a partial mastectomy which, under DC 
7626, constitutes a wide local excision.  While some of the 
lymph nodes were dissected, the evidence indicates that not 
all of the breast tissue was removed.  Moreover, she stated 
that her left nipple was not removed. 

Having established that the Veteran underwent a wide local 
excision rather than a simple mastectomy, the evidence does 
not show that that the procedure has resulted in significant 
alteration of breast size or form.  In this case, at her VA 
examination in February 2005, a 3.5 mm scar was noted on her 
left breast, but breast contour appeared normal with no 
significant dimpling.  

The Board notes that in a February 2007 statement, she 
characterized her left breast as having a "huge 
indentation" and bras and swimsuits do not fit properly.  A 
February 2007 statement from her private oncologist also 
noted a contraction and decrease in breast size.  However, at 
her hearing before the Board in January 2009, she denied that 
there was any reconstructive surgery, and the characterized 
the indentation as a "dimple."  

Furthermore, although she testified before the Board that her 
left breast was approximately one cup size smaller, this is 
not considered a significant alteration in size.  Finally, 
there is also no significant alteration as the breast contour 
was normal, there was no reconstructive surgery to the left 
breast and her nipple is still present.  Therefore, an 
increased rating is not warranted on this basis.

The RO's August 2007 decision assigned a 10 percent rating 
based on DC 7801 for post-incisional scar.  However, an 
increased rating is not warranted on this basis.  Here, she 
had two post-incisional scars that measured 3.5 and 5 cm in 
length, but neither scar was greater than one centimeter in 
thickness.  Thus, the scars are not 12 square inches in area.

Moreover, the Veteran testified before the Board in January 
2009 that she had limitation of motion in her left arm.  
However, the medical evidence indicated that this was 
attributable to her already service-connected lymphedema 
rather than to her post-incisional scars.  Therefore, an 
increased rating is not warranted on this basis.  

The Board has also considered the Veteran's statements as to 
her worsening disability.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the Veteran's belief that her symptoms 
are of such severity as to warrant a higher rating for her 
breast surgery residuals; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the Veteran's assessment of 
the severity of her disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's residuals of breast cancer have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

The Veteran stated at her January 2009 hearing before the 
Board that she was employed at a courthouse engaged in what 
she characterized as "computer work."  Further, although 
she testified that she would like to pursue other employment 
but could not because of her disability is not for 
consideration.  Furthermore, the evidence does not show that 
she has been hospitalized since her cancer treatment ended.  
Therefore, referral for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not nearly 
approximate the criteria for a disability rating in excess of 
10 percent.  As such, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from her disagreement with an 
evaluation related to the initial grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private treatment records, and she was afforded VA 
examinations in February 2005 and May 2006.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 10 percent for residuals a partial left 
mastectomy and axillary dissection is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


